Citation Nr: 9928737	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disability, and, if so, whether the reopened claim is well 
grounded and should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1955.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A June 1955 unappealed rating decision denied service 
connection for back disability, and this denial was continued 
in an unappealed rating decision dated in June 1960.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for back disability has been 
received since the June 1960 rating decision.

3.  The claim for service connection for back disability is 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran's reopened claim for service connection for 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for back disability was denied in a rating 
decision in June 1955, and the veteran was notified in 
October 1955.  The veteran did not perfect an appeal with 
respect to this decision.  Service connection for back 
disability was again denied in a rating decision dated in 
June 1960, and the veteran was notified later in June 1960.  
He also did not perfect an appeal with respect to this 
decision.

Evidence on file at the time of the June 1960 rating decision 
consisted of the veteran's service medical records, support 
statements received by VA in March 1960, an April 1960 VA 
examination report, a March 1960 report from William S. 
Mowrey, M.D., and an April 1960 report from Delbert Ward, 
M.D.

According to an April 1955 Medical Survey Report, the veteran 
was hospitalized in March 1955 with a diagnosis of 
spondylolisthesis.  The veteran said that he had had 
intermittent low back pain for the previous two years, 
beginning after he jumped from a flight deck to a cat walk on 
board ship and soon developed pain in the right low lumbar 
region, which became progressive worse aboard ship.  X-ray 
examination of the lumbosacral spine showed bilateral neural 
arch defects between L5 and S1, with no evidence of 
spondylolisthesis.  The diagnosis was changed to deformity, 
congenital, lumbosacral spine (spondylolysis) of L5, S1, 
which was considered to neither have been incurred in nor 
aggravated by active duty.  The veteran was considered unfit 
for service.  

Support statements from two people who have known the veteran 
since prior to service entrance, which were received by VA in 
March 1960, reveal that the veteran did not have any back 
disability prior to service entrance but did complain of back 
problems after his return from service.  The March 1960 
report of Dr. William S. Mowrey indicates that the veteran 
was treated from August to October 1959, that spondylolysis 
at L5-S1 was found on an X-ray study in August 1957 and that 
rheumatoid arthritis was diagnosed by another physician 
during the veteran's hospitalization in September 1957.  The 
diagnoses on VA examination in April 1960 were 
spondylolisthesis, status post fusion of the lumbar spine, 
and rheumatoid arthritis of the sacroiliac joints.  An April 
1960 medical report from Dr. Ward reveals that the veteran 
gave a history of low back disability since injuring his back 
in service in 1952, worse over the previous two years, with 
spinal fusion in 1959.  Dr. Ward noted that it had been 
established that the veteran had a rheumatoid or Marie 
Strumpell type of arthritis, which had recently extended to 
his hip joints.  It was Dr. Ward's opinion that the veteran 
would, in the near future, become permanently disabled.

Evidence received by VA after the June 1960 decision consists 
of private medical statements and treatment records beginning 
in January 1962, VA X-rays dated in June 1997, a transcript 
of the veteran's October 1998 personal hearing at the RO, and 
statements by and on behalf of the veteran.

According to a July 1998 statement from Michael I. Keller, 
M.D., who had seen the veteran in December 1987, the veteran 
had ankylosing spondylitis of uncertain etiology but which 
could possibly have been due to service back trauma.  Dr. 
Keller indicated that he could not state with certainty that 
a causal connection between the veteran ankylosing 
spondylitis and service trauma was probable.  Dr. Keller 
concluded his statement with the opinion that, "The temporal 
relationship to the traumatic injury, could, indeed, be 
considered a causative event."  This medical opinion 
suggesting that the veteran's ankylosing spondylitis might be 
related to service back trauma is not duplicative or 
redundant of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the July 1998 
statement from Dr. Keller is new and material, and the claim 
for service connection for back disability is reopened.

The Board must also determine whether the appellant has 
submitted evidence of a well-grounded claim.  If he has not, 
his claim must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit at 92-
93. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record contains medical evidence of current back 
disability and medical evidence of a nexus between service 
trauma and the current back disability.  Therefore, the 
veteran's claim is well grounded.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
back disability is granted.

The Board having determined that the reopened claim for 
service connection for back disability is well grounded, the 
appeal is granted to this extent.


REMAND

Although the July 1998 statement from Dr. Keller is new and 
material and is sufficient to establish that the veteran's 
claim is well grounded, the opinion is not adequate for 
adjudication purposes since Dr. Keller did not assess the 
probability that there is an etiological relationship between 
the veteran's service back trauma and his current ankylosing 
spondylitis.  Additionally, it is not clear that Dr. Keller's 
opinion was based upon a review of all available records 
pertinent to the claim.  The record reflects that the veteran 
has not been provided a VA examination to determine whether 
his current back disability is etiologically related to 
service.

In light of these circumstances and VA's duty to assist the 
veteran in the development of facts relevant to this well-
grounded claim, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the reopened claim, to 
include the records of his back surgery.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records that are 
not already on file.

2.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's back disability.  All indicated 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current back disability is etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should adjudicate the reopened claim 
for service connection for back 
disability on a de novo basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals






